DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/21 has been entered. 
Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-6, 8-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dangy-Caye (US 2020/0160025).	Regarding claim 1, Dangy-Caye discloses a method for biometric identification driving comprising (Figs. 12a-d and 13a-d, [0112-0113]): 	detecting a touch action of a living organism on a screen (Figs. 12a-d and 13a-d, [0112-0113], e.g., capacitive touch sensors detect touch action of a living organism on a screen of touch panel 1201; finger of user is being detected);	obtaining a position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], finger location fi); and	obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger and ignores or discards the other part of the sensor array);	discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger and ignores or discards the other part of the sensor array);	wherein the non-corresponding biometric scan result is not corresponding to the position information (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the .  
	Regarding claim 2, Dangy-Caye discloses the method for biometric identification driving of claim 1 further comprising:	driving the corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 based on finger location fi).  
	Regarding claim 3, Dangy-Caye discloses the method for biometric identification driving of claim 2 further comprising:	driving the corresponding biometric scanning unit of the screen in order (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 based on finger location fi in order; [0114], sequentially or in parallel scanning).
	Regarding claim 5, Dangy-Caye discloses the method for biometric 
	Regarding claim 6, Dangy-Caye discloses the method for biometric identification driving of claim 2 wherein the biometric scanning unit corresponding to columns of the screen is driven independently, Page 3 of 6the method for biometric identification driving further comprises (Figs. 12a-d and 13a-d, [0112-0114], sequentially scanning has columns driven independently with switches 1303-b):	driving the biometric scanning unit of the screen corresponding to a column according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0114], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 based on finger location fi Regarding claim 8, Dangy-Caye discloses a storage device for biometric identification driving storing a computer program (Figs. 12a-d and 13a-d, [0112-0113], in-display fingerprint recognition enabled device); 	wherein when the computer program is executed, the computer program performs (Figs. 2, 12a-d and 13a-d, [0112-0113], processor 210 has memory 230 storing programs):	detecting a touch action of a living organism on a screen (Figs. 12a-d and 13a-d, [0112-0113], e.g., capacitive touch sensors detect touch action of a living organism on a screen of touch panel 1201; finger of user is being detected); 	obtaining a position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], finger location fi); 	obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger and ignores or discards the other part of the sensor array);	wherein when the computer program is executed, the computer program further performs a step of discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger ;	wherein the non-corresponding biometric scan result is not corresponding to the position information (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger and ignores or discards the other part of the sensor array not corresponding to the position information).  
	Regarding claim 9, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
	Regarding claim 14, Dangy-Caye discloses a device for biometric identification driving comprising:	a screen (Figs. 12a-d, [0112], in-display fingerprint recognition device has touch panel as a screen to scan fingers that touch on the display); 
	Regarding claim 16, Dangy-Caye discloses the method for biometric identification driving of claim 2 wherein the screen is a touch screen or a display screen (Figs. 12a-d, [0112], in-display fingerprint recognition device has touch panel to scan fingers that touch on the display).	Regarding claim 17, Dangy-Caye discloses the method for biometric identification driving of claim 1 further comprising driving all biometric scanning units (Figs. 12a-d and 13a-d, [0114], parallel driving).	Regarding claim 18, Dangy-Caye discloses the method for biometric identification driving of claim 5, wherein discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen comprising: discarding the biometric scanning result obtained by the biometric scanning unit of the screen corresponding to the row but not corresponding to the column of the position information (Figs. 12a-d and 13a-d, [0112-0114], Fig. 13b shows the switches 1303-a which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 
	Regarding claim 19, Dangy-Caye discloses the method for biometric identification driving of claim 6, wherein discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen comprising: discarding the biometric scanning result obtained by the biometric scanning unit of the screen corresponding to the column but not corresponding to the row of the position information (Figs. 12a-d and 13a-d, [0112-0114], Fig. 13b shows the switches 1303-b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 based on finger location fi based on columns where finger is detected but not corresponding to the rows of the position information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye.	Regarding claim 4, Dangy-Caye discloses the method for biometric identification driving of claim 2, but does not explicitly disclose wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit ([0109-0111], fingerprint sensor includes organic photodiodes and illuminators which are driven by microcontroller).	However, in another embodiment Dangy-Caye teaches wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit ([0109-0111], fingerprint sensor includes organic photodiodes and illuminators which are driven by microcontroller).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dangy-Caye to have wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit, such as taught by Dangy-Caye, for the purpose of providing a high resolution sensor.

Claims 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye as applied to claims 1-3, 5-6, 8-12, 14 and 16-19, and further in view of Choi et al. (US 2019/0354226, hereinafter “Choi”).	Regarding claim 7, Dangy-Caye discloses the method for biometric identification driving of claim 1, but does not explicitly disclose further comprising: 	discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen.	Choi teaches discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen ([0006, 0072, 0075], “When the input by the external object is not the input related to fingerprint sensing, the touch IC 620 may discard the input by the external object”; position information is in the specified area where optical fingerprint sensing may be detected).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dangy-Caye to include discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen, such as taught by Choi, for the purpose of saving power of the device (Choi, [0004]). 	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694